t c summary opinion united_states tax_court jill e hager petitioner v commissioner of internal revenue respondent docket no 10422-06s filed date jill e hager pro_se edward l walter for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax under sec_6651 and and a respondent concedes that petitioner is entitled to the following deductions dollar_figure for contract labor dollar_figure for supplies and dollar_figure for office expenses by submitting a form_1040 u s individual_income_tax_return petitioner concedes that she received interest of dollar_figure distributions of dollar_figure and nonemployee compensation of dollar_figure and is liable for self-employment_tax see 62_tc_739 statements made in a tax_return signed by a taxpayer may be treated as admissions affd without published opinion 521_f2d_1399 3d cir petitioner also concedes that she is not entitled to deduct the following expenses dollar_figure for supplies dollar_figure for utilities and dollar_figure for postage petitioner presented no argument or evidence as to her liability for the 10-percent additional tax on early distributions from her qualified_retirement_plan she is therefore deemed to have conceded the 1adjustments to petitioner’s self-employment_tax and her deduction therefor are computational and are to be resolved consistent with the court’s opinion in the parties’ rule_155_computations see sec_164 sec_1401 sec_1402 issue see sec_72 61_tc_311 mikalonis v commissioner tcmemo_2000_281 the issues remaining for decision are whether petitioner is entitled to a dollar_figure deduction for vehicle expenses and liable for the additions to tax under sec_6651 and and a background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in ohio during petitioner was self-employed in promotions and marketing for various entities in ohio she drove to various locations changing out displays or advertisements or sending models to various restaurants or bars to promote certain liquor brands petitioner did not timely file her form_1040 therefore respondent prepared a substitute for return for petitioner pursuant to sec_6020 from third-party payor reports respondent determined that petitioner received dollar_figure in gross_income respondent allowed petitioner one personal_exemption of dollar_figure a standard_deduction of dollar_figure and a credit for withheld tax of dollar_figure respondent also determined a net tax of dollar_figure and that petitioner was liable for additions to tax pursuant to sec_6651 and and a in response petitioner filed a petition with the court she was ordered to file her form_1040 by date which she submitted to respondent on date i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions sec_7491 petitioner has not alleged that sec_7491 applies and she has not complied with the substantiation requirements see sec_7491 thus the burden_of_proof remains on her ii vehicle expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but as a general_rule 2the net tax includes income_tax of dollar_figure plus self- employment_tax of dollar_figure and an ira early withdrawal penalty of dollar_figure deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amount of the items required to be shown on their federal_income_tax returns if the taxpayer establishes that she has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate the deductible amount in some circumstances 39_f2d_540 2d cir but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating expenses sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony as to the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the 3the term listed_property is defined to include passenger automobiles sec_280f business relationship to the taxpayer of the persons entertained or receiving the gift sec_1_274-5t and b temporary income_tax regs fed reg date taxpayers are required to maintain and produce such substantiation as will constitute proof of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date written evidence has considerably more probative value than oral evidence and the probative value of written evidence is greater the closer in time it is to the expenditure or use id although a contemporaneous log is not required a record made at or near the time of the expenditure or use that is supported by sufficient documentary_evidence has a higher degree of credibility than a subsequently prepared statement id the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence id to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book a diary a log a statement of expense a trip sheet or a similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1 5t c i temporary income_tax regs fed reg date the adequate record must be prepared or maintained in such manner that each recording of an element or use is made at or near the time of the expenditure or use sec_1 5t c ii temporary income_tax regs fed reg date ‘ m ade at or near the time of the expenditure or use’ means that the elements of an expenditure or use are recorded at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use sec_1_274-5t temporary income_tax regs supra to substantiate petitioner’s deduction for vehicle expenses she submitted certain client care representative payment reports that include the clients’ names and locations by city and zip code and the months and years that she serviced the accounts a suave event staffing schedule that includes the clients’ store numbers and addresses and the dates she serviced the accounts certain timesheets that include the clients’ names store numbers and addresses in some cases and the dates she serviced the accounts and the durations thereof a list entitled approximate mileage that includes the miles she drove round trip from her home to certain cities and 4petitioner testified that these were just some of them that she happened to keep the miles she drove within each city in some cases and her testimony petitioner testified that she drove to various locations within the cities to set up displays and to change out advertisements or wallboards she also testified that her approximate mileage list was prepared last year ie and that she tried to at least mapquest all of these so that she would have an idea of what the mileage was according to petitioner she wrote down her mileage in a mileage booklet5 but not every time it was sometimes shoddy i was driving and sometimes somebody would tell me a different way to go so it was pretty messy petitioner’s testimony established that she did not accurately record her business mileage at or near the time of her business use see sec_1_274-5t c temporary income_tax regs fed reg date in addition her mileage was based upon estimates or approximations that were derived from mapquest after the notice_of_deficiency was issued in date the court therefore holds that petitioner is not entitled to a deduction for mileage see sanford v commissioner supra pincite rodriguez v commissioner supra see also sec_1_274-5t temporary income_tax regs 5petitioner testified that she could not find her mileage booklet and that she did not believe that she got it back from her accountant supra the substantiation requirements are designed to encourage taxpayers to maintain records and documentary_evidence respondent’s determination is sustained iii additions to tax initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty or addition_to_tax see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id a sec_6651 and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect to prove reasonable_cause for a failure to 6if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 file timely a taxpayer must show that she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on the date prescribed determined with regard to any extension of time for payment unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect to prove reasonable_cause for a failure to pay the tax the taxpayer must show that she exercised ordinary business care and prudence in providing for payment of the tax and nevertheless was either unable to pay the tax or would suffer undue_hardship if she paid the tax on the due_date sec_301_6651-1 proced admin regs in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence consideration will be given to all of the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in view of the income or other_amounts she could at the time of the 7the amount of the addition_to_tax under sec_6651 reduces the amount of the addition under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 expenditures reasonably expect to receive before the date prescribed for the payment of the tax id petitioner did not file her form_1040 however she submitted a form_1040 to respondent on date respondent has met his burden of production as to the sec_6651 addition_to_tax for failure_to_file timely see higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 respondent provided a copy of the substitute for return that he prepared for petitioner and petitioner did not pay the tax as shown on the substitute for return on date see 127_tc_200 affd 521_f3d_1289 10th cir hawkins v commissioner tcmemo_2008_168 respondent has met his burden of production as to the sec_6651 addition_to_tax for failure to pay petitioner has not established a reasonable_cause defense for the sec_6651 and additions to tax respondent’s determinations are sustained b sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless an exception applies sec_6654 the addition_to_tax is calculated with reference to 8petitioner submitted a dollar_figure payment with her form_1040 that she submitted on date four required_installment payments of the taxpayer’s estimated_tax sec_6654 wheeler v commissioner supra pincite each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of i percent of the tax shown on the taxpayer’s return for the year or if no return is filed percent of the taxpayer’s tax for the year or ii if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite but if the taxpayer did not file a return for the preceding year then clause ii does not apply sec_6654 a taxpayer has an obligation to pay estimated_tax for a particular year only if she has a required_annual_payment for that year wheeler v commissioner supra pincite petitioner failed to file a return for and that is sufficient for the court to make the analysis required by sec_6654 respondent however failed to introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year ie and if she did the amount of tax shown on her return without that evidence the court cannot identify the amount equal to percent of the tax shown on her return therefore the court cannot conclude that petitioner had a required_annual_payment for because respondent failed to produce sufficient evidence as required by sec_7491 to allow the court to complete the comparison required by sec_6654 see wheeler v commissioner supra pincite accordingly petitioner is not liable for the addition_to_tax under sec_6654 for to reflect the foregoing decision will be entered under rule
